EXHIBIT 99.3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2009 The following Management’s Discussion and Analysis (MD&A) provides a review of the financial condition and results of operations of Consolidated Mercantile Incorporated (“the Company”) for the six months ended June 30, 2009.This MD&A should be read in conjunction with the Company’s June 30, 2009 unaudited interim consolidated financial statements included elsewhere herein. In this document and in the Company’s unaudited interim consolidated financial statements, unless otherwise noted, all financial data is prepared in accordance with Canadian Generally Accepted Accounting Principles (GAAP). All amounts, unless specifically identified as otherwise, both in the unaudited interim consolidated financial statements and this MD&A, are expressed in Canadian dollars. Management’s Discussion and Analysis contains forward-looking statements, including statements concerning possible or assumed future results of operations of the Company.Forward-looking statements typically involve words or phrases such as “believes”, “expects”, “anticipates”, “intends”, “foresees”, “estimates” or similar expressions.Forward-looking statements involve risks, uncertainties and assumptions, as described from time to time in the Company’s reports and filed with the United States Securities and Exchange Commission and securities commissions in Canada, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. In addition, the Company expressly disclaims any obligation to publicly update or alter its previously issued forward-looking statements. THE COMPANY The business objective of the Company is to create and maximize shareholder value through internal growth of investments and acquisitions of companies having synergistic product lines and technologies, management strength and a presence in markets with the potential for sales of complementary products.The Company’s strategy is to assist operating units in taking advantage of their strengths by investment in and by the provision of management and merchant banking services, with the objective of creating added value to the Company and its shareholders. During 2007, Management of the Company spent considerable time and effort in assisting Polyair Inter Pack Inc. (“Polyair”) and Distinctive Designs Furniture Inc. (“Distinctive”), the Company’s previously owned investment interests, in restructuring their operations and enhancing their ability to be more competitive in their respective industries. These efforts provided the Company with the opportunity to maximize shareholder value, culminating in the December 2007 sale of both units.With these divestiture transactions completed the Company has the financial and management resources to seek out new long-term strategic acquisitions with the potential for future growth.In the interim, the Company’s working capital is held in a combination of cash and liquid marketable securities with risk-adjusted returns. The Company previously announced that its directors have approved a business combination by way of a proposed amalgamation with Genterra Inc., a company whose shares are traded on the TSX Venture Exchange. The transaction is subject to the approval of shareholders of both companies and the approval of the regulatory authorities. The combined company will benefit from the synergies resulting from a larger corporation with larger and more varied assets, a larger equity and income base and greater opportunities, which will help facilitate the financing of future growth and expansion.The combined entity will allow for the businesses of both companies to operate on a more expeditious and cost effective basis. RESULTS OF OPERATIONS The following table sets forth items derived from the unaudited interim consolidated statements of operations for each of the eight most recently completed quarters: (In thousands of dollars, except per share amounts) 2009 2008 2007 Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter First Quarter Fourth Quarter Third Quarter Revenue $ 168 $ 121 $ (491 ) $ (307 ) $ 180 $ (66 ) $ 135 $ (228 ) Earnings (loss) from continuing operations (207 ) (29 ) 338 (68 ) (40 ) 117 4,313 (418 ) Loss from discontinued operations - (402 ) (353 ) Net earnings (loss) (207 ) (29 ) 338 (68 ) (40 ) 117 3,911 (771 ) Earnings (loss) per share from continuing operations Basic and diluted $ (0.04 ) $ (0.01 ) $ 0.07 $ (0.01 ) $ (0.01 ) $ 0.02 $ 0.85 $ (0.08 ) Loss per share From discontinued operations Basic and diluted $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 $ (0.08 ) $ (0.07 ) Earnings (loss) per share Basic and diluted $ (0.04 ) $ (0.01 ) $ 0.07 $ (0.01 ) $ (0.01 ) $ 0.02 $ 0.77 $ (0.15 ) General The following table sets forth items derived from the unaudited interim consolidated statements of operations for the six-month periods ended June 30, 2009 and 2008: (In thousands of dollars) Three Months Ended June 30 Six Months Ended June 30 2009 2008 2009 2008 Investment revenue (loss) $ 168 $ 180 $ 289 $ 114 Expenses (408 ) (221 ) (561 ) (38 ) Earnings on equity items 40 1 43 3 Earnings (loss) before income taxes (200 ) (40 ) (229 ) 79 Income taxes 7 - 7 (2 ) Net earnings (loss) $ (207 ) $ (40 ) $ (236 ) $ 77 Review of Second Quarter and Six-Month Period Results ended June 30, 2009 and Revenue.Investment revenue amounted to $168,438 for the second quarter of 2009 compared to investment revenue of $180,045 for the comparable 2008 period. Investment income for the six months ended June 30, 2009 increased to $289,553 compared to $114,002 for the comparable 2007 period.Investment results for the six months ended June 30, 2009 were positively impacted by the improved performance of the equity markets during the period under review. Administrative and General ExpensesAdministrative and general expenses for the three months ended June 30, 2009 and 2008 were $387,103 and $171,339 respectively.
